                                          Case 3:19-cv-00335-WHO Document 53 Filed 05/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PRUCO LIFE INSURANCE COMPANY,                    Case No. 19-cv-00335-WHO
                                                        Plaintiff,
                                   8
                                                                                          ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE'S REPORT AND
                                   9
                                                                                          RECOMMENDATION
                                  10     CHAO HUI TAN, et al.,
                                                                                          Re: Dkt. No. 50
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 4, 2020, Magistrate Judge Joseph C. Spero issued a Report and Recommendation,

                                  14   recommending the court grant plaintiff Pruco Life Insurance Company’s Motion for Leave to

                                  15   Deposit Interpleader Funds and grant defendants Jon and Sheila Buchwald’s, as co-executors of

                                  16   the estate of Alvin Jow (“Estate”), Motion for Default Judgment against defendant Chao Hui Tan.

                                  17   Dkt. No. 50. Objections were due on or before May 18, 2020. As of today’s date, no objection or

                                  18   other response has been filed by any party.

                                  19          Having reviewed the record in the case, I agree with Magistrate Judge Spero’s Report and

                                  20   Recommendation and adopt it in every respect. I order that:

                                  21                  1) The defaults entered as to defendants Jon and Sheila Buchwald, as co-executors

                                  22                     of the estate of Alvin Jow, be set aside pursuant to the stipulation between

                                  23                     Pruco and the Estate;

                                  24                  2) Judgment be entered in favor of defendants Jon and Sheila Buchwald, as co-

                                  25                     executors of the estate of Alvin Jow, and against Chao Hui Tan;

                                  26                  3) Pruco pay the Policy benefit of approximately $100,000, less attorneys’ fees, to

                                  27                     the Estate;

                                  28                  4) Pruco is awarded attorneys’ fees of $10,000 to be deducted from the Policy
                                         Case 3:19-cv-00335-WHO Document 53 Filed 05/21/20 Page 2 of 2




                                   1                   benefit;

                                   2                5) Pruco is discharged from liability from the claims regarding the benefits of

                                   3                   Policy Number L9388061;

                                   4                6) Pruco is dismissed from this action; and

                                   5                7) Defendants Chao Hui Tan, and Jon Buchwald and Sheila Buchwald, as co-

                                   6                   executors of the estate of Alvin Jow, are permanently enjoined and restrained

                                   7                   from instituting against Pruco any suit, action, or proceeding, administrative or

                                   8                   otherwise, related to their claims to the subject benefits of Policy Number

                                   9                   L9388061.

                                  10         IT IS SO ORDERED.

                                  11   Dated: May 21, 2020

                                  12                                                ______________________________________
Northern District of California
 United States District Court




                                                                                    WILLIAM H. ORRICK
                                  13                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
